DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 22 June 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 12-16, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Clare (US 20160229157 A1)(previously cited) in view of Maldonado (US 20160023819 A1)(newly cited).
Regarding claim 1, Clare teaches a flexible package (Abstract, Par. 0002, and 0008) formed from A) a multilayer film (inner web) (Par. 0009-0020 and 0074-0075) comprising a) a first skin layer (core layer) comprising a high density polyethylene (HDPE) having a density of from 0.95 to 0.97 g/cc and a melt index, I2, of from 0.5 to 10 g/10 minutes (Par. 0074-0078, 0083-0086, and 0099); b) a second skin layer (interface skin layer) comprising a first linear low density polyethylene (LLDPE) having a molecular weight distribution Mw/Mn of from 2 to 4, a density of from 0.915 to 0.93 g/cc and a melt index, I2, of from 0.3 to 3 g/10 minutes (Par. 0025, 0051-0052, and 0074-0080); and c) a core (sealant layer) comprising polyethylene (Par. 0074-0079), with the proviso that polymeric material used to prepare said multilayer film is at least 95% by weight polyethylene (Par. 0009-0020); and B) a fitment (Par. 0032). Clare’s high density polyethylene density and melt index ranges; linear low density polyethylene molecular weight distribution and melt index ranges; and total polyethylene weight range lies within the claimed ranges of 0.95 to 0.97 g/cc, 0.5 to 10 g/10 minutes, 2 to 4, 0.3 to 5 g/10 minutes, and at least prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Clare is silent regarding the fitment consisting of a second linear low density polyethylene having a density of from 0.91 to 0.93 g/cc.
Maldonado teaches a flexible package (bag) comprising a multilayer structure (Maldonado, Abstract, Par. 0024 and 0045). Maldonado further teaches that the flexible package comprises a fitment comprising linear low density polyethylene (LLDPE) (Maldonado, Par. 0045). Maldonado does not teach forming the fitment from a combination of polymers and therefore reasonably teaches or suggests a fitment consisting of LLDPE.
Since both Clare and Maldonado are analogous art as they both teach multilayer flexible packages comprising a fitment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Maldonado to modify Clare and form the fitment so that it consists of LLDPE, which has a density of from 0.915 to 0.93 g/cc (Clare, Par. 0025, 0051-0052, and 0074-0080), which lies within the claimed range of from 0.91 to 0.93 g/cc, and therefore satisfies the claimed range, see MPEP 2131.03. This would allow for a frangible section of the fitment to allow opening of the spout and filling of the flexible package (Maldonado, Par. 0031 and 0044-0047).
Regarding claim 2, modified Clare teaches that said core comprises linear polyethylene having a density of from 0.88 to 0.915 g/cc and a melt index of 0.1 to 5 g/10 minutes (Clare, Par. 0026, 0051, 0074-0078, 0117-0119). Clare’s density and melt index ranges overlap the claimed ranges of 0.91 to 0.94 g/cc and 0.5 to 10 g/10 minutes, respectively, and therefore establish a prima facie
Regarding claim 3, modified Clare teaches that said core contains a layer of EVOH (barrier layer) with the proviso that the weight of said EVOH is less than 5 wt.% of the total weight of polymeric material used to prepare said multilayer film (Clare, Claims 6-7, Par. 0115-0121), which overlaps the claimed range of from 0.5 to 8 wt.%, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 4, modified Clare teaches that said second skin layer has a density of from 0.915 to 0.93 g/cc (Clare, Par. 0025 and 0080), which overlaps the claimed range of from 0.905 to 0.917 g/cc, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 5, modified Clare teaches that the flexible package has 5 layers (Clare, Par. 0010-0020), which lies within the claimed range of from 3-11, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 8, modified Clare teaches that said fitment is prepared from linear low density polyethylene having a melt index, I2, of from 0.3 to 3 g/10 minutes (Maldonado, Par. 0045; Clare, Par. 0025, 0051-0052, and 0074-0080), which lies within the claimed range of 0.2 to 20 g/10 minutes, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 12, Clare teaches a flexible package (Clare, Abstract, Par. 0002, and 0008) formed from A) a multilayer film (inner web) (Clare, Par. 0009-0020 and 0074-0075) comprising a) a first skin layer (core layer) comprising from 70-90 wt.% a high density polyethylene (blend component b) having a density of from 0.95 to 0.97 g/cc and a melt index, I2, of from 0.8 to 2 g/10 minutes (Clare, Par. 0074-0078, 0083-0086, and 0099-0101); b) a second skin layer (interface skin layer) comprising predominately a first linear low density polyethylene (LLDPE) having a molecular weight distribution Mw/Mn of from 2 to 4, a density of from 0.915 to 0.93 g/cc and a melt index, I2, of from 0.3 to 3 g/10 minutes (Clare, Par. 0010-0020, 0025, 0051-0052, and 0074-0080); and c) a core (sealant layer) prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I. Regarding the second skin layer content range, since Clare teaches the second skin layer is made predominantly of LLDPE and suggests LDPE can optionally be added in a minor amount, one of ordinary skill in the art would reasonably understand that Clare discloses second skin layer embodiments that are made of 100 wt.% minus a minor amount of optional LDPE, where such embodiments would necessarily render obvious the claimed range with a reasonable expectation of success (MPEP 2143, MPEP 2144.05, I).
Clare is silent regarding the fitment being prepared from a second linear low density polyethylene having a density of from 0.91 to 0.93 g/cc.
Maldonado teaches a flexible package (bag) comprising a multilayer structure (Maldonado, Abstract, Par. 0024 and 0045). Maldonado further teaches that the flexible package comprises a fitment comprising linear low density polyethylene (LLDPE) (Maldonado, Par. 0045). Maldonado does not teach forming the fitment from a combination of polymers and therefore suggests a fitment consisting of LLDPE.
Since both Clare and Maldonado are analogous art as they both teach multilayer flexible packages comprising polyethylene and a fitment, it would have been obvious to one of ordinary skill in 
Regarding claim 13, modified Clare teaches that said core comprises linear polyethylene having a density of from 0.88 to 0.915 g/cc and a melt index of 0.1 to 5 grams/10 minutes (Clare, Par. 0026, 0051, 0074-0078, 0117-0119). Clare’s density and melt index ranges overlap the claimed ranges of 0.91 to 0.94 g/cc and 0.5 to 10 g/10 minutes, respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Regarding claim 14, modified Clare teaches that said core contains a layer of EVOH (barrier layer) with the proviso that the weight of said EVOH is less than 5 wt.% of the total weight of polymeric material used to prepare said multilayer film (Clare, Claims 6-7, Par. 0115-0121), which overlaps the claimed range of from 0.5 to 8 wt.%, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 15, modified Clare teaches that said second skin layer has a density of from 0.915 to 0.93 g/cc (Clare, Par. 0025 and 0080), which overlaps the claimed range of from 0.905 to 0.917 g/cc, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 16
Regarding claim 19, modified Clare teaches that said fitment is prepared from linear low density polyethylene having a melt index, I2, of from 0.3 to 3 g/10 minutes (Maldonado, Par. 0045; Clare, Par. 0025, 0051-0052, and 0074-0080), which lies within the claimed range of 0.2 to 20 g/10 minutes, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 23, modified Clare teaches that the fitment consists of a second linear low density polyethylene with a density of from 0.915 to 0.93 g/cc (Maldonado, Par. 0045; Clare, Par. 0025, 0051-0052, and 0074-0080), which lies within the claimed range of from 0.91 to 0.93 g/cc and therefore satisfies the claimed range, see MPEP 2131.03.

Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clare in view of Maldonado as applied to claims 1 and 12 above, further in view of Li et al. (US 20170037230 A1)(previously cited).
Regarding claim 6, modified Clare teaches the flexible package of claim 1 as stated above, wherein said first linear low density polyethylene has a molecular weight distribution, Mw/Mn, of from 2 to 4 (Clare, Par. 0052), which overlaps the claimed range of from 2.5 to 4.0, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Modified Clare does not teach wherein the first linear low density polyethylene has a dilution index, Yd, of greater than 0.
Li teaches a flexible multilayer film for use in flexible packages such as stand up pouches (Li, Par. 0205, 0210), wherein the flexible multilayer film comprises linear low density polyethylenes (LLDPE) with a dilution index, Yd, of greater than 0 (Li, Abstract, Par. 0008, 0011, and 0045), which is the same as the claimed range, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Clare and Li are analogous art as they teach flexible packages comprising a multilayer film comprising linear low density polyethylenes, it would have been obvious to one of 
Regarding claim 7, modified Clare teaches that said first linear low density polyethylene is synthesized using a single site catalyst (Clare, Par. 0052 and 0080). Modified Clare further teaches the linear low density polyethylene is synthesized in a multi reactor polymerization system using at least one single site catalyst formulation and at least one heterogeneous catalyst formulation (Li, Abstract, Par. 0001, and 0020-0022). It would have been obvious to one of ordinary skill in the art to synthesize the linear low density polyethylene in this manner to achieve improved properties such as higher toughness, higher heat deflection temperatures, higher Vicat softening point, improved color, higher melt strength, and improved heat sealing properties (Li, Par. 0001 and 0004-0005).
Regarding claim 17, modified Clare teaches the flexible package of claim 12 as stated above, wherein said first linear low density polyethylene has a molecular weight distribution, Mw/Mn, of from 2 to 4 (Clare, Par. 0052), which overlaps the claimed range of from 2.5 to 4.0, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Modified Clare does not teach wherein the first linear low density polyethylene has a dilution index, Yd, of greater than 0.
Li teaches a flexible multilayer film for use in flexible packages such as stand up pouches (Li, Par. 0205, 0210) wherein the flexible multilayer film comprises linear low density polyethylenes (LLDPE) with a dilution index, Yd, of greater than 0 (Li, Abstract, Par. 0008, 0011, and 0045), which is the same as the claimed range, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Clare and Li are analogous art as they teach flexible packages comprising a multilayer film comprising linear low density polyethylenes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Li to prepare Clare’s linear low density polyethylene such that it has a dilution index of greater than 0. This would yield a multilayer film with improved properties such as higher toughness, higher heat deflection temperatures, higher Vicat softening point, improved color, higher melt strength, and improved heat sealing properties (Li, Par. 0001 and 0004-0005).
Regarding claim 18, modified Clare teaches the flexible package of claim 12, wherein said first linear low density polyethylene is synthesized using a single site catalyst (Clare, Par. 0052 and 0080).
Modified Clare does not specifically disclose wherein said first linear low density polyethylene is synthesized in a multi reactor polymerization system using at least one single site catalyst formulation and at least one heterogeneous catalyst formulation.
Li teaches a flexible multilayer film for use in flexible packages such as stand up pouches (Li, Par. 0205, 0210) wherein the flexible multilayer film comprises linear low density polyethylenes (LLDPE) (Li, Abstract, Par. 0008, 0011, and 0045) wherein the linear low density polyethylene is synthesized in a multi reactor polymerization system using at least one single site catalyst formulation and at least one heterogeneous catalyst formulation (Li, Abstract, Par. 0001, and 0020-0022).
Since both modified Clare and Li are analogous art as they teach flexible packages comprising a multilayer film comprising linear low density polyethylenes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Li to synthesize Clare’s linear low density polyethylene in a multi reactor polymerization system using at least one single site catalyst formulation and at least one heterogeneous catalyst formulation. This would yield a multilayer film with improved properties such as higher toughness, .

Response to Arguments
Applicant’s remarks and amendments filed on 09/22/2021 have been fully considered.
Applicant requests withdrawal of the rejections under USC § 112 set forth in the previous office action.
The rejections under USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the outstanding rejections over prior art, Applicant argues that Ma does not teach that the fitment consists of the linear low density polyethylene and optionally an additive as required by newly amended claim 1. This argument is found moot for the following reason:
Due to the present claim amendments a new grounds of rejection has been made. The new grounds of rejection does not rely on Ma for any teachings of the invention. Instead, newly cited Maldonado is used to teach that the fitment consists of a linear low density polyethylene as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782